     Case 1:19-cr-00034-NONE-SKO Document 32 Filed 12/08/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    CHARLES J. LEE, Bar #221057
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: 559-487-5561/Fax: 559-487-5950
 5
      Attorney for Defendant
 6    BRIAN WALLACE
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00034-NONE-SKO
12                        Plaintiff,                STIPULATION AND ORDER TO
                                                    CONTINUE STATUS CONFERENCE
13    vs.
14    BRIAN WALLACE,                                DATE: April 7, 2021
                                                    TIME: 1:00 p.m.
15                        Defendant.                JUDGE: Hon. Sheila K. Oberto
16
17           IT IS HEREBY STIPULATED by and between the parties hereto, through their
18    respective counsel, that the status conference regarding the above-captioned matter now set for
19    December 16, 2020, before the Honorable Sheila K. Oberto, may be continued to April 7, 2021,
20    at 1:00 p.m. for further status conference.
21           The government recently provided defense counsel with some additional requested
22    supplemental discovery and the parties remain in ongoing plea negotiations.
23           The parties agree that, pursuant to 18 U.S.C. § 3161(h)(7)(A), time should be excluded
24    through and including April 7, 2021, because there is good cause for the requested continuance
25    and the ends of justice outweigh the interest of the public and the defendant in a speedy trial.
26    Specifically, the parties agree that this continuance is necessary for defense preparation and
27    investigation purposes and to permit time for the parties to engage in plea negotiations.
28
     Case 1:19-cr-00034-NONE-SKO Document 32 Filed 12/08/20 Page 2 of 2


 1                                                  Respectfully submitted,
                                                    McGREGOR SCOTT
 2                                                  United States Attorney

 3
 4    DATED: December 7, 2020                       /s/ Kimberly A. Sanchez
                                                    KIMBERLY A. SANCHEZ
 5                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
 6
 7                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
 8
 9    DATED: December 7, 2020                       /s/ Charles J. Lee
                                                    CHARLES J. LEE
10                                                  Assistant Federal Defender
                                                    Attorney for Defendant
11                                                  BRIAN WALLACE

12
13
14                                           ORDER

15
      IT IS SO ORDERED.
16
17    Dated:   December 8, 2020                            /s/   Sheila K. Oberto      .
                                                UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

       Wallace: Stipulation and [Proposed]    -2-
       Order to Continue Status Conference
